Citation Nr: 1708667	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO. 09-49 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for myasthenia gravis.

2. Entitlement to an increased disability rating in excess of 30 percent from June 18, 2007, forward, for diplopia with ptosis, associated with myasthenia gravis. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b). 


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

In February 2012, the Board remanded the appeal to the RO for additional development. The matter has not been properly returned to the Board for appellate consideration and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Upon VA examination in January 2016, the VA examiner noted that the Veteran's gait was unsteady and required the use of a walker for safe ambulation. In addition, the VA examiner noted mild muscle weakness in both lower extremities. In September 2016, the Veteran indicated that he is now confined to a motorized scooter for movement. As there is evidence of worsening since the last VA examination, a new VA examination is required. 

In addition, in the February 2012 Remand, the Board specifically requested that the Veteran's case be referred for consideration of a TDIU on an extraschedular basis. The Board is precluded from assigning TDIU on an extraschedular basis in the first instance. Therefore, the appeal must be remanded for initial consideration by the Director of the Compensation Service for extraschedular consideration. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for (an) appropriate VA examination(s) to determine the current nature and severity of his myasthenia gravis. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s). Following review of the claims file, interview with the Veteran, and physical examination, the VA examiner(s) should identify all subjective residuals consistent with myasthenia gravis and all objectively verifiable results. 

4. Following completion of the above, refer the issue of entitlement to a TDIU on an extraschedular basis to the VA Director of the Compensation Service for adjudication. The Director is requested to provide adequate reasons and bases for any decision, to include discussion of whether the Veteran meets the requirements for assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

The Director has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested decision. However, the Director's attention is drawn to the following:

*A March 2002 determination of the Social Security Administration found the Veteran disabled and listed his primary disability as visual disturbance. 

*In a February 2006 statement, the Veteran's VA physician opined that the Veteran is totally disabled due to multiple medical conditions. 

*Following VA neurological examination in November 2006, the VA examiner opined that the Veteran's myasthenia gravis resulted in unemployability. 

*In a July 2007 statement, the Veteran's VA physician indicated that the Veteran is being treated for service-connected conditions and opined that the Veteran is totally disabled and not employable. 

*In a March 2008 VA treatment record, the Veteran's VA physician opined that the Veteran's diplopia can impair occupational functions. 

*Following VA eye examination in January 2016, the VA examiner indicated that the Veteran's diplopia is constant and affects his "primary gaze at all distances, which in turn affects all activities that he must use his eyes to complete." The VA examiner indicated that the Veteran has difficulty, and would be limited in, his ability to read or use a computer, and it would be unsafe for the Veteran to walk independently or drive. The VA examiner then opined that "therefore, the Veteran would not be able to work in an environment where he would have to do any of these activities." 

*Following VA neurological examination, the VA examiner, in an April 2016 addendum, opined that the effect of the functional limitations of the myasthenia gravis is dependent on the Veteran's activity level, type of employment sought, and use of assistive devices. However, the VA examiner indicated that in addition to his visual limitations, the Veteran would be limited in walking and heavy lifting due to physical limitations. 

5. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




